*544OPINION OF THE COURT
PER CURIAM:
This is a petition of the Commonwealth for allowance of appeal from an order of a panel of the Superior Court granting respondent post-conviction relief from a judgment of sentence entered in 1974 upon a negotiated plea of guilty to kidnapping and related charges. The Superior Court, 292 Pa.Super. 71, 436 A.2d 1009, set aside the judgment on the basis of respondent’s theory that trial counsel was ineffective for failing to explain the presumption of innocence to respondent. After a thorough review of the record, including respondent’s own testimony at the evidentiary hearing on respondent’s request for relief, we are convinced that respondent failed to carry his burden of establishing that he did not understand the presumption of innocence. Thus respondent cannot prevail on his claim of ineffective assistance of trial counsel.
Petition granted. Order of the Superior Court vacated and record remanded to that court for proceedings consistent with this opinion.